 Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 1 of 23


                       UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X   Docket No.:
FREDERICK FELICIEN,                                                             1:20-cv-10561
                                   Plaintiff,

                 -against -
                                                                                COMPLAINT
UNITED STATES OF AMERICA, WORKMEN’S CIRCLE
                                                                                JURY TRIAL
MULTICARE CENTER, MICHAEL VITTI, M.D.,
                                                                                DEMANDED
MOHAMED MUSSA, M.D., LARISA SHPITALNIK, M.D.,
JOSEPH A. DELLOLIO, D.P.M., JOSEPH A. DELLOLIO,
D.P.M., P.C. and NEW YORK-PRESBYTERIAN
LAWRENCE HOSPITAL,
                                                                                JURY TRIAL
                                    Defendants.                               DEMANDED
----------------------------------------------------------------------------X
         Plaintiff, FREDERICK FELICIEN, by his attorneys, MERSON LAW, PLLC,

complaining of defendants, respectfully show to this Court and allege, as follows:

                        INTRODUCTION, JURISDICTION AND VENUE

        1.       This is a personal injury, negligence and medical malpractice action brought on

behalf of plaintiff FREDERICK FELICIEN against defendants UNITED STATES OF

AMERICA, WORKMEN’S CIRCLE MULTICARE CENTER, MICHAEL VITTI, M.D.,

MOHAMED MUSSA, M.D., LARISA SHPITALNIK, M.D., JOSEPH A. DELLOLIO,

D.P.M., JOSEPH A. DELLOLIO, D.P.M., P.C. and NEW YORK-PRESBYTERIAN

LAWRENCE HOSPITAL, for the failure to properly monitor, diagnose and/or treat gangrene,

failing to timely and/or properly revascularize the left leg, failing to adequately revascularize

the left leg when revascularization was performed, failing to timely and/or properly monitor the

left leg, improper and premature discharge, failing to timely and/or properly assess and/or

monitor segmental pressures among other departures from the good and accepted medical

practice. Due to defendants’ failure to render medical care and treatment in accordance with

good and accepted medical practice, plaintiff FREDERICK FELICIEN required many repair
 Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 2 of 23


surgeries, an above the knee amputation, therapies and treatments, and has suffered substantial

pain and suffering, as set forth below.

       2.      This action, in part arises under the Federal Tort Claims Act, 28 U.S.C. 1346(b)

2671-2680. This Court is vested with jurisdiction pursuant to 28 U.S.C. 1346(b). Jurisdiction is

appropriate in this Court insofar as a Federal Question is presented under the Federal Tort

Claims Act.

       3.      If the defendant UNITED STATES OF AMERICA were a private individual,

based on the facts alleged herein, it would be liable to the plaintiff in accordance with the laws

of the State New York.

       4.      The claim set forth herein was presented to the Department of Veteran Affairs on

January 23, 2020 by mailing a standard Form 95, as required by 28 C.F.R. 14.2 for damages in

amount of $20,000,000.00. On or about February 4, 2020, defendant UNITED STATES

DEPARTMENT OF VETERAN AFFAIRS, by Emmanuel Maniwang, legal assistant, Office

of General Counsel, acknowledged receipt of the perfected claim. Therefore, all prerequisites

for commencement of an action against defendant UNITED STATES OF AMERICA have

been complied with and completed. In addition, the negligence complained of occurred on or

about January of 2018 and there is a period of continuous treatment to on or about March 30,

2018 and thereafter. In response to the novel Coronavirus heath crisis, New York State

Governor, Andrew M. Cuomo issued Executive Order 202.8 dated, March 3, 2020 placing a toll

on “any specific time limit for the commencement, filing, or service of any legal action, notice,

motion, or other process or proceeding” effective March 3, 2020. (Executive Order (A. Cuomo),

No. 202.8). Subsequently, the March 3, 2020 toll as outlined in Executive Order 202.8 was

thereby extended by further Executive Orders until November 3, 2020 as prescribed by

Executive Order 202.67. Pursuant to Executive Order 202.67 dated, October 4, 2020 “[t]he

suspension in Executive Order 202.8, as modified and extended in subsequent Executive
 Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 3 of 23


Orders, that tolled any specific time limit for the commencement, filing, or service of any legal

action, notice, motion, or other process or proceeding… is hereby continued, as modified by

prior executive orders, provided however, for any civil case, such suspension is only effective

until November 3, 2020, and after such date any such time limit will no longer be tolled.”

(Executive Order (A. Cuomo) No. 202.67). Therefore, this action is timely as to defendants

WORKMEN’S          CIRCLE        MULTICARE          CENTER,       MICHAEL         VITTI,     M.D.,

MOHAMED MUSSA, M.D., LARISA SHPITALNIK, M.D. JOSEPH A. DELLOLIO,

D.P.M., JOSEPH A. DELLOLIO, D.P.M., P.C. and NEW YORK-PRESBYTERIAN

LAWRENCE HOSPITAL.

       5.      Jurisdiction exists in this Court pursuant to 28 U.S.C. 1331, as this action arises

under the Constitution, laws and treaties of the United States, including the Federally Supported

Health Centers Assistance Act of 1992, Pub. L. No. 102-501, 106 Stat. 3268, and the Federally

Supported Health Centers Assistance Act of 1995, Pub. L. No. 104-73, 109 Stat. 777, codified

as amended at 42 U.S.C. 201 et. seq.

       6.      As stated in 42 U.S.C. 233(g)(1)(A), at all times herein mentioned, the Federal

Tort Claims Act is the exclusive remedy for injuries caused by all agents, servants and/or

employees of the United States Department of Veteran Affairs, United States of America, VA

NY Harbor Health Care System, VA NY Harbor Healthcare System – Manhattan, and James J.

Peters Department of Veterans Affairs Medical Center – Bronx. At all times herein mentioned,

said facility funded and/or operated by the defendants employed physicians, nurses, surgeons,

podiatrists, interns, residents, physicians’ assistants, student nurses, and other personnel over

which it exercised control and supervision, with the right to employ and discharge such

employees.

       7.      The venue of this action is proper because the acts and omissions that form the

subject matter of this action occurred in this judicial district and are premised upon the fact that
 Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 4 of 23


the transactions and occurrences that form the basis of plaintiff’s complaint took place in the

County of Bronx, in the Southern District of the State of New York, as well as the fact that

defendants Workmen’s Circle Multicare Center is located in the Southern District in the State of

New York.

                                           PARTIES

        8.     At all times herein mentioned, plaintiff FREDERICK FELICIEN resided at

120 Benchly Place, Apt. 8F, Bronx, New York 10475.

        9.     At all times herein mentioned, defendant UNITED STATES OF AMERICA,

controlled, funded, managed, operated and/or owned health care facilities known as VA NY

Harbor Healthcare System – Manhattan VA located at 423 East 23rd Street, New York, New

York 10010, James J. Peters VA Medical Center – Bronx VA located at 130 W Kingsbridge

Road, The Bronx, New York 10468 and other facilities that treated plaintiff. At all times herein

mentioned, said facilities funded and/or operated by the defendant employed physicians, nurses,

surgeons, interns, residents, physicians’ assistants, student nurses and other personal over which

it exercised control and supervision, with the right to employ and discharge such employees.

        10.    At   all   times   herein   mentioned,   defendant    WORKMEN’S          CIRCLE

MULTICARE CENTER, was a domestic not for profit corporation, organized and existing by

virtue of the laws of the State of New York.

        11.    At   all   times   herein   mentioned,   defendant    WORKMEN’S          CIRCLE

MULTICARE CENTER, was the owner of a medical and nursing facility located at 3155

Grace Ave., The Bronx, New York 10469.

        12.    At   all   times   herein   mentioned,   defendant    WORKMEN’S          CIRCLE

MULTICARE CENTER, its agents, servants and/or employees were in charge of and

controlled, supervised, operated, inspected, managed and maintained said medical and nursing

facility.
 Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 5 of 23


       13.     At all times herein mentioned, plaintiff FREDERICK FELICIEN was a

resident and/or patient of defendant WORKMEN’S CIRCLE MULTICARE CENTER.

       14.     At all times herein mentioned, all of the physicians, nurses and medical

personnel involved in the medical diagnosis, care and treatment of plaintiff FREDERICK

FELICIEN in WORKMEN’S CIRCLE MULTICARE CENTER were agents, servants

and/or employees of WORKMEN’S CIRCLE MULTICARE CENTER.

       15.     At all times herein mentioned, defendants LARISA SHPITALNIK, M.D.,

MOHAMED MUSSA, M.D., JOSEPH A. DELLOLIO, D.P.M., JOSEPH A. DELLOLIO,

D.P.M., P.C. and WORKMEN’S CIRCLE MULTICARE CENTER, and/or their agents,

servants, employees and/or other personnel involved in the diagnosis, care and treatment of the

plaintiff FREDERICK FELICIEN, and defendants LARISA SHPITALNIK, M.D.,

MOHAMED MUSSA, M.D., JOSEPH A. DELLOLIO, D.P.M., JOSEPH A. DELLOLIO,

D.P.M., P.C. and WORKMEN’S CIRCLE MULTICARE CENTER, were agents, servants

and/or employees of each other with regard to the medical diagnosis, care and treatment

rendered to the plaintiff FREDERICK FELICIEN.

       16.     At all times herein mentioned, JAMES J. PETERS DEPARTMENT OF

VETERANS AFFAIRS MEDICAL CENTER – BRONX, was a domestic not for profit

corporation, organized and existing pursuant to the laws of the State of New York.

       17.     At all times herein mentioned, JAMES J. PETERS DEPARTMENT OF

VETERANS AFFAIRS MEDICAL CENTER – BRONX, was a federal hospital and/or

clinic, funded by the Department of Health and Human Services, an agency of the defendant

UNITED STATES OF AMERICA, and was within its mandate and authority.

       18.     It was the duty of defendant, UNITED STATES OF AMERICA, to reasonably

care for, treat and supervise its patients, including the plaintiff herein, who sought treatment at
 Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 6 of 23


or by JAMES J. PETERS DEPARTMENT OF VETERANS AFFAIRS MEDICAL

CENTER – BRONX.

       19.     At all times herein mentioned, JAMES J. PETERS DEPARTMENT OF

VETERANS AFFAIRS MEDICAL CENTER – BRONX, was a non-profit, private entity

receiving federal funds under section 330 of the Public Health Service Act (42 U.S.C. 254b(e)).

       20.     At all times herein mentioned, JAMES J. PETERS DEPARTMENT OF

VETERANS AFFAIRS MEDICAL CENTER – BRONX, and its employees were deemed

eligible for Federal Tort Claims Act coverage and eligible to be deemed employees of the

Public Health Service for the purposes of the Federal Tort Claims Act (42 U.S.C. 233(g)(1)(A)),

and were acting within the scope of their office and employment.

       21.     At all times herein mentioned, plaintiff FREDERICK FELICIEN was a patient

of JAMES J. PETERS DEPARTMENT OF VETERANS AFFAIRS MEDICAL CENTER

– BRONX.

       22.     At all times herein mentioned, all of the physicians, nurses and medical

personnel involved in the medical diagnosis, care and treatment of plaintiff FREDERICK

FELICIEN were agents, servants and/or employees of defendant JAMES J. PETERS

DEPARTMENT OF VETERANS AFFAIRS MEDICAL CENTER – BRONX.

       23.     At all times herein mentioned, VA NY HARBOR HEALTHCARE SYSTEM –

MANHATTAN, was a domestic not for profit corporation, organized and existing pursuant to

the laws of the State of New York.

       24.     At all times herein mentioned, VA NY HARBOR HEALTHCARE SYSTEM –

MANHATTAN, was a federal hospital and/or clinic, funded by the Department of Health and

Human Services, an agency of the defendant UNITED STATES OF AMERICA, and was

within its mandate and authority.
 Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 7 of 23


       25.     It was the duty of defendant, UNITED STATES OF AMERICA, to reasonably

care for, treat and supervise its patients, including the plaintiff herein, who sought treatment at

or by VA NY HARBOR HEALTHCARE SYSTEM – MANHATTAN.

       26.     At all times herein mentioned, VA NY HARBOR HEALTHCARE SYSTEM –

MANHATTAN, was a non-profit, private entity receiving federal funds under section 330 of

the Public Health Service Act (42 U.S.C. 254b(e)).

       27.     At all times herein mentioned, VA NY HARBOR HEALTHCARE SYSTEM –

MANHATTAN, and its employees were deemed eligible for Federal Tort Claims Act coverage

and eligible to be deemed employees of the Public Health Service for the purposes of the

Federal Tort Claims Act (42 U.S.C. 233(g)(1)(A)), and were acting within the scope of their

office and employment.

       28.     At all times herein mentioned, plaintiff FREDERICK FELICIEN was a patient

of VA NY HARBOR HEALTHCARE SYSTEM – MANHATTAN.

       29.     At all times herein mentioned, all of the physicians, nurses and medical

personnel involved in the medical diagnosis, care and treatment of plaintiff FREDERICK

FELICIEN were agents, servants and/or employees of VA NY HARBOR HEALTHCARE

SYSTEM – MANHATTAN.

       30.     At all times herein mentioned, defendant MICHAEL VITTI, M.D., was and is a

physician duly licensed to practice medicine in the State of New York.

       31.     At all times herein mentioned, plaintiff FREDERICK FELICIEN was a patient

of defendant MICHAEL VITTI, M.D.

       32.     At all times herein mentioned, defendant MICHAEL VITTI, M.D., was an

agent, servant and/or employee of defendant NEW YORK-PRESBYTERIAN LAWRENCE

HOSPITAL.
 Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 8 of 23


       33.     At all times herein mentioned, defendant NEW YORK-PRESBYTERIAN

LAWRENCE HOSPITAL was the owner of a Hospital known as NEW YORK-

PRESBYTERIAN LAWRENCE HOSPITAL located at 55 Palmer Avenue, Bronxville, New

York 10708.

       34.     At all times herein mentioned, defendant NEW YORK-PRESBYTERIAN

LAWRENCE HOSPITAL controlled, managed, owned, operated and/or supervised the

aforesaid Hospital.

       35.     At all times herein mentioned, plaintiff FREDERICK FELICIEN was a patient

of defendant NEW YORK-PRESBYTERIAN LAWRENCE HOSPITAL.

       36.     At all times herein mentioned, all of the physicians, nurses and medical

personnel involved in the medical diagnoses, care and treatment of plaintiff FREDERICK

FELICIEN were agents, servants and/or employees of defendant NEW YORK-

PRESBYTERIAN LAWRENCE HOSPITAL.

       37.     At all times herein mentioned, defendant MICHAEL VITTI, M.D., and/or his

agents, servants and/or employees, were agents, servants and/or employees of NEW YORK-

PRESBYTERIAN LAWRENCE HOSPITAL and UNITED STATES OF AMERICA.

       38.     At all times herein mentioned, defendant JOSEPH A. DELLOLIO, D.P.M.,

was and is a physician duly licensed to practice medicine in the State of New York.

       39.     At all times herein mentioned, plaintiff FREDERICK FELICIEN was a patient

of defendant JOSEPH A. DELLOLIO, D.P.M.

       40.     At all times herein mentioned, defendant JOSEPH A. DELLOLIO, D.P.M. was

the owner of a podiatric clinic known as JOSEPH A. DELLOLIO, D.P.M., P.C. located at

4362 White Plains Road, The Bronx, New York 10466.

       41.     At all times herein mentioned, defendant JOSEPH A. DELLOLIO, D.P.M.

controlled, managed, owned, operated and/or supervised the aforesaid clinic.
 Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 9 of 23


       42.     At all times herein mentioned, plaintiff FREDERICK FELICIEN was a patient

of defendant JOSEPH A. DELLOLIO, D.P.M., P.C.

       43.     At all times herein mentioned, all of the physicians, nurses and medical

personnel involved in the medical diagnoses, care and treatment of plaintiff FREDERICK

FELICIEN were agents, servants and/or employees of defendant JOSEPH A. DELLOLIO,

D.P.M., P.C.

       44.     At all times herein mentioned, defendant JOSEPH A. DELLOLIO, D.P.M.,

and/or his agents, servants and/or employees, were agents, servants and/or employees of

JOSEPH A. DELLOLIO, D.P.M., P.C. and UNITED STATES OF AMERICA.

       45.     At all times herein mentioned, defendant LARISA SHPITALNIK, M.D., was

and is a physician duly licensed to practice medicine in the State of New York.

       46.     At all times herein mentioned, plaintiff FREDERICK FELICIEN was a patient

of defendant LARISA SHPITALNIK, M.D.

       47.     At all times herein mentioned, defendant LARISA SHPITALNICK, M.D.,

and/or her agents, servants and/or employees, were agents, servants and/or employees of

WORKMEN’S CIRCLE MULTICARE CENTER and/or UNITED STATES OF

AMERICA.

       48.     At all times herein mentioned, defendant MOHAMED MUSSA, M.D., was and

is a resident physician duly licensed to practice medicine in the State of New York.

       49.     At all times herein mentioned, plaintiff FREDERICK FELICIEN was a patient

of defendant MOHAMED MUSSA, M.D.

       50.     At all times herein mentioned, defendant MOHAMED MUSSA, M.D., and/or

his agents, servants and/or employees, were agents, servants and/or employees of

WORKMEN’S CIRCLE MULTICARE CENTER and/or UNITED STATES OF

AMERICA.
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 10 of 23


       51.     At all times herein mentioned, defendants MICHAEL VITTI, M.D., LARISA

SHPITALNIK, M.D., JOSEPH A. DELLOLIO, D.P.M., JOSEPH A. DELLOLIO,

D.P.M., P.C. and MOHAMED MUSSA, M.D., and other doctors, nurses, residents, medical

personnel    and   staff    at   defendants   NEW     YORK-PRESBYTERIAN            LAWRENCE

HOSPITAL, JAMES J. PETERS DEPARTMENT OF VETERANS AFFAIRS MEDICAL

CENTER – BRONX, VA NY HARBOR HEALTHCARE SYSTEM – MANHATTAN and

WORKMEN’S CIRCLE MULTICARE CENTER were agents, servants and/or employees

of each other regarding their care, treatment and diagnosis for plaintiff FREDERICK

FELICIEN.

       52.     At all times herein mentioned, defendants UNITED STATES OF AMERICA,

WORKMEN’S CIRCLE MULTICARE CENTER, NEW YORK-PRESBYTERIAN

LAWRENCE HOSPITAL, MICHAEL VITTI, M.D., LARISA SHPITALNIK, M.D.,

JOSEPH A. DELLOLIO, D.P.M., JOSEPH A. DELLOLIO, D.P.M., P.C. and

MOHAMED MUSSA, M.D. were partners in the practice of medicine with respect to the

medical care, treatment and diagnosis for plaintiff FREDERICK FELICIEN.

       53.     At all times herein mentioned, all of the physicians, residents, nurses and other

personnel involved in the diagnosis, care and treatment of the plaintiff FREDERICK

FELICIEN were agents, servants and/or employees of each other with regard to the medical

diagnosis, care and treatment rendered to the plaintiff FREDERICK FELICIEN.

                                AS AND FOR A FIRST CAUSE OF ACTION
                           FOR NEGLIGENCE AND/OR MEDICAL MALPRACTICE

       54.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the complaint marked and designated 1. through 53., inclusive, with the

same force and effect as if hereafter set forth at length.
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 11 of 23


       55.    Beginning on or about January 24, 2018 and continuing thereafter through a

continuous course of treatment to and including on or about March 30, 2018, plaintiff

FREDERICK FELICIEN was a patient of defendants MICHAEL VITTI, M.D., UNITED

STATES OF AMERICA, WORKMEN’S CIRCLE MULTICARE CENTER, NEW

YORK-PRESBYTERIAN LAWRENCE HOSPITAL, MICHAEL VITTI, M.D., LARISA

SHPITALNIK, M.D., JOSEPH A. DELLOLIO, D.P.M., JOSEPH A. DELLOLIO,

D.P.M., P.C. and MOHAMEN MUSSA, M.D., and beginning on or about March 6, 2018 and

continuing thereafter through a continuous course of treatment to and including on or about

March 20, 2018, plaintiff FREDERICK FELICIEN was admitted to defendant

WORKMEN’S CIRCLE MULTICARE CENTER and was a patient and came under the

medical care, diagnosis and treatment of defendants UNITED STATES OF AMERICA and

MICHAEL VITTI, M.D., LARISA SHPITALNIK, M.D., JOSEPH A. DELLOLIO,

D.P.M., JOSEPH A. DELLOLIO, D.P.M., P.C. and MOHAMED MUSSA, M.D., and/or

their agents, servants and/or employees, and beginning on or about March 16, 2018 and

continuing thereafter through a continuous course of treatment to and including on or about

March 30, 2018, plaintiff FREDERICK FELICIEN was admitted to defendant NEW YORK-

PRESBYTERIAN LAWRENCE HOSPITAL, and was a patient and came under the medical

care, diagnosis and treatment of defendant MICHAEL VITTI, M.D. and/or their agents,

servants and/or employees, and plaintiff FREDERICK FELICIEN was under the medical

care, diagnoses and treatment of defendants UNITED STATES OF AMERICA,

WORKMEN’S CIRCLE MULTICARE CENTER, NEW YORK-PRESBYTERIAN

LAWRENCE HOSPITAL, MICHAEL VITTI, M.D., LARISA SHPITALNIK, M.D.,

JOSEPH A. DELLOLIO, D.P.M., JOSEPH A. DELLOLIO, D.P.M., P.C. and

MOHAMED MUSSA, M.D., and/or their agents, servants and/or employees, and during this

time, the defendants improperly performed surgery, improperly managed post-operative care of
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 12 of 23


plaintiff’s leg which resulted in the loss and amputation of Plaintiff FREDERICK

FELICIEN’S leg, including, but not limited to, in failing to render timely and/or proper post-

operative care, in failing to render timey and/or proper podiatric care, in failing to timely and/or

properly diagnose and/or treat infection, in failing to timely and/or properly diagnose and/or

treat necrotic infection, in failing to timely and/or properly diagnose and/or treat infectious

gangrene, in failing to timely and/or properly diagnose and/or treat atherosclerosis, in failing to

timely and/or properly diagnose and/or treat chronic ulcer, in failing to timely and/or properly

perform a vascular surgery, in improperly and prematurely discharging, in failing to timely

and/or properly perform wound debridement, and other negligence, and as a result of the

aforesaid negligence, plaintiff FREDERICK FELICIEN, sustained severe, serious and

permanent injuries, including but not limited to atherosclerosis, hypertension, limited long

distance ambulation, loss of leg and sequelae thereto, and other severe and serious and

permanent injuries.

        56.     Said occurrence was due to the carelessness and negligence of the defendants

and/or their agents, servants and/or employees, in failing to render good and proper primary,

vascular, podiatric, intra-operative, post-operative, surgical and/or medical care, and in failing

to treat plaintiff FREDERICK FELICIEN in the accepted and proper medical manner and all

without any fault or lack of care of the plaintiff.

        57.     By reason of the foregoing carelessness and negligence of the defendants, their

agents, servants and/or employees, plaintiff FREDERICK FELICIEN sustained severe and

serious personal injuries, a severe shock to his nervous systems and certain internal injuries and

was caused to suffer severe physical pain and mental anguish as a result thereof, and upon

information and belief and these injuries of a permanent and lasting nature; that plaintiff was

confined to his bed, home and medical institutions as a result thereof, and was incapacitated
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 13 of 23


from attending to his regular activities, and there is was caused to be expended sum of money

for the medical and hospital care on his behalf.

        58.     The amount of damages sought exceeds the jurisdiction of all lower courts which

would otherwise have jurisdiction.

        59.     This action falls within exceptions to Article 16 of the C.P.L.R.

                                AS AND FOR A SECOND CAUSE OF ACTION
                                   FOR LACK OF INFORMED CONSENT

        60.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the complaint marked and designated 1. through 59., inclusive, with the

same force and effect as if hereafter set forth at length.

        61.     The defendants failed to inform the plaintiff of the risks, hazards and alternatives

connected with the procedures utilized and treatment rendered so that an informed consent

could be given.

        62.     That reasonable prudent persons in the plaintiff’s position would not have

undergone the procedures utilized and treatment rendered if they had been fully informed of the

risks, hazards and alternatives connected with said procedures and treatments.

        63.     The failure to adequately and fully inform plaintiff of the risks, hazards and

alternatives of the procedures utilized and treatment rendered was a proximate cause of the

injuries plaintiff sustained.

        64.     That as a consequence of the foregoing there was no informed consent to the

procedures utilized and treatment rendered to plaintiff.

        65.     The amount of damages sought exceeds the jurisdiction of all lower courts which

would otherwise have jurisdiction.

        66.     This action falls within exceptions to Article 16 of the C.P.L.R.
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 14 of 23


                        AS AND FOR A THIRD CAUSE OF ACTION
                          AS TO UNITED STATES OF AMERICA

       67.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the complaint marked and designated 1. through 66., inclusive, with the

same force and effect as if hereafter set forth at length.

       68.     Defendant, UNITED STATES OF AMERICA prior to granting or renewing

employment of the doctors, nurses, residents, medical staff and others involved in plaintiffs’

care failed to investigate the qualifications, competence, capacity, abilities and capabilities of

said defendants, doctors, nurses, residents, medical staff and others, including but not limited to

obtaining the following information: patient grievances, negative health care outcomes,

incidents injurious to patients, medical malpractice actions commenced against said persons,

including the outcome thereof, any history of association, privilege and/or practice at other

institutions, any discontinuation of said association, employment, privilege and/or practice at

said institution, and any pending professional misconduct proceedings in this State or another

State, the substance of the allegations in such proceedings and any additional information

concerning such proceedings and the findings of such proceedings and the hospital failed to

make sufficient inquiry of doctors, physicians, residents, physicians’ assistants, nurses and other

staff which should and did have information relevant to the capacity, capability, ability and

competence of said persons rendering treatment.

       69.     Had defendant, UNITED STATES OF AMERICA made the above stated

inquiry, or in the alternative, had defendant reviewed and analyzed the information obtained in a

proper manner, employment would not have been granted and/or renewed.

       70.     Defendant, UNITED STATES OF AMERICA was additionally negligent in

making, or failing to make, rules and regulations for, plaintiff’s conditions and failed to

supervise, the treatment of the plaintiff.
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 15 of 23


       71.     The amount of damages sought exceeds the jurisdiction of all lower courts which

would otherwise have jurisdiction.

       72.     This action falls within exceptions to Article 16 of the C.P.L.R.

                         AS AND FOR A FOURTH CAUSE OF ACTION
                      AS TO WORKMEN’S CIRCLE MULTICARE CENTER

       73.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the complaint marked and designated 1. through 72., inclusive, with the

same force and effect as if hereafter set forth at length.

       74.     Defendant, WORKMEN’S CIRCLE MULTICARE CENTER prior to

granting or renewing employment of the doctors, nurses, residents, medical staff and others

involved in plaintiffs’ care failed to investigate the qualifications, competence, capacity,

abilities and capabilities of said defendants, doctors, nurses, residents, medical staff and others,

including but not limited to obtaining the following information: patient grievances, negative

health care outcomes, incidents injurious to patients, medical malpractice actions commenced

against said persons, including the outcome thereof, any history of association, privilege and/or

practice at other institutions, any discontinuation of said association, employment, privilege

and/or practice at said institution, and any pending professional misconduct proceedings in this

State or another State, the substance of the allegations in such proceedings and any additional

information concerning such proceedings and the findings of such proceedings and the hospital

failed to make sufficient inquiry of doctors, physicians, residents, physicians’ assistants, nurses

and other staff which should and did have information relevant to the capacity, capability,

ability and competence of said persons rendering treatment.

       75.     Had defendant, WORKMEN’S CIRCLE MULTICARE CENTER made the

above stated inquiry, or in the alternative, had defendant reviewed and analyzed the information

obtained in a proper manner, employment would not have been granted and/or renewed.
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 16 of 23


        76.     Defendant,     WORKMEN’S            CIRCLE       MULTICARE        CENTER       was

additionally negligent in making, or failing to make, rules and regulations for, plaintiff’s

conditions and failed to supervise, the treatment of the plaintiff.

        77.     The amount of damages sought exceed the jurisdiction of all lower courts which

would otherwise have jurisdiction.

        78.     This action falls within the exceptions to Article 16 of the C.P.L.R.

     AS AND FOR A FIFTH CAUSE OF ACTION AS TO WORKMEN’S CIRCLE
    MULTICARE CENTER, PURSUANT TO HEALTH LAW §2801-d AND §2803-c

        79.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of complaint marked and designated 1. through 78., inclusive, with the same

force and effect as if hereafter set forth at length.

        80.     At    all    times    herein     mentioned,    defendant WORMEN’S        CIRCLE

MULTICARE CENTER, is a residential health care facility as defined in New York Public

Health Law § 2801(2).

        81.     At    all   times    herein     mentioned,    defendant WORKMEN’S        CIRCLE

MULTICARE CENTER, owned, operated, controlled, managed and supervised a residential

health care facility named WORKMEN’S CIRCLE MULTICARE CENTER located at 3155

Grace Avenue, The Bronx, New York 10469.

        82.     At    all   times    herein     mentioned,    defendant WORKMEN’S        CIRCLE

MULTICARE CENTER, conducted business as a residential health care facility.

        83.     At   all    times    herein    mentioned,    defendant   WORKMEN’S       CIRCLE

MULTICARE CENTER, was and is a facility providing therein nursing care to sick, invalid,

infirmed, disabled or convalescent persons in addition to lodging and board or health related

services pursuant to New York Public Health Law § 2801(2).
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 17 of 23


       84.     At   all   times    herein    mentioned,    defendant WORKMEN’S          CIRCLE

MULTICARE CENTER, was and is a residential health care facility as defined in New York

Public Health Law § 2801-d.

       85.     At   all   times   herein    mentioned,    defendant   WORKMEN’S         CIRCLE

MULTICARE CENTER’s residential health care facility was a facility subject to the

provisions of New York Public Health Law § 2803-c.

       86.     At   all   times    herein    mentioned,    defendant WORKMEN’S          CIRCLE

MULTICARE CENTER’s residential health care facility was and is a facility subject to the

rules and regulations set forth in 42 U.S.C. 1395(i) et seq., and 42 C.F.R. Part 483.

       87.     That on or about March 6, 2018 to on or about March 20, 2018 plaintiff

FREDERICK FELICIEN was admitted to and was a resident at defendant WORKMEN’S

CIRCLE MULTICARE CENTER’s facility.

       88.     At all times herein mentioned, during his residency, plaintiff FREDERICK

FELICIEN was under the exclusive care, custody, control and/or management of

defendant WORKMEN’S CIRCLE MULTICARE CENTER.

       89.     At all times herein mentioned, during plaintiff FREDERICK FELICIEN’s stay

at defendant WORKMEN’S CIRCLE MULTICARE CENTER’s residential healthcare

facility, he developed numerous injuries caused by defendant WORKMEN’S CIRCLE

MULTICARE CENTER’s negligence and violation of defendant WORKMEN’S CIRCLE

MULTICARE CENTER’s contract with plaintiff FREDERICK FELICIEN, laws rules,

statutes and/or ordinances without any negligence on the part of the plaintiff FREDERICK

FELICIEN, which caused, contributed to, and/or resulted in his injuries.

       90.     At all times herein mentioned, plaintiff FREDERICK FELICIEN’s injuries

were substantially contributed to by the negligent acts and/or omissions of the defendant

WORKMEN’S CIRCLE MULTICARE CENTER as well as the violation of the resident’s
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 18 of 23


rights pursuant to New York Public Health Law § 2801-d and enumerated in New York Public

Health Law § 2803-c.

       91.     At    all   times   herein   mentioned,    defendant   WORKMEN’S        CIRCLE

MULTICARE CENTER, had a statutorily mandated responsibility to provide plaintiff

FREDERICK FELICIEN with the rights granted to nursing home residents by New York

Public Health Law § 2801-d and enumerated in Public Health Law § 2803-c.

       92.     At    all   times   herein   mentioned,    defendant   WORKMEN’S        CIRCLE

MULTICARE CENTER’s responsibilities and obligations to plaintiff FREDERICK

FELICIEN, as outlined in Public Health Law § 2803-c, are nondelegable and defendant had

direct and/or vicarious liability for violations, deprivations and infringements of such

responsibilities and obligations by any person or entity under defendant’s control, direct and/or

indirect, including their employees, agents, consultants and/or independent contractors, whether

in-house or outside entities, individuals, agencies, pools and/or caused by defendant’s policies,

whether written or unwritten, and/or common practices.

       93.     At    all   times   herein   mentioned,    defendant   WORKMEN’S        CIRCLE

MULTICARE CENTER, their agents, servants, employees, consultants and/or independent

contractors deprived plaintiff FREDERICK FELICIEN of the rights granted to him pursuant

to Public Health Law § 2801-d and as enumerated in Public Health Law § 2803-c.

       94.     At all times herein mentioned, the acts and/or omissions committed by

employees and/or agents of defendant WORKMEN’S CIRCLE MULTICARE CENTER,

were pervasive events that occurred and continued throughout plaintiff FREDERICK

FELICIEN’s residency and were such that supervisors, administrators and/or managing agents

of defendant should have been aware of them.

       95.     At all times herein mentioned, in addition to the damages suffered by plaintiff

FREDERICK           FELICIEN as      the    result   of   defendant   WORKMEN’S        CIRCLE
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 19 of 23


MULTICARE CENTER’s deprivation of his rights as a nursing home resident, plaintiff

FREDERICK FELICIEN is entitled to recovery of compensatory damages pursuant to Public

Health Law § 2801-d, attorneys’ fees pursuant to Public Health Law § 2801-d(6), punitive

damages pursuant to Public Health law § 2801-d(2) and costs.

          96.    At all times herein mentioned, as a result of the foregoing acts and/or omissions,

plaintiff FREDERICK FELICIEN was denied his rights under Public Health Law § 2801-d,

and as enumerated in Public Health Law § 2803-c, and such denial caused injury.

          97.    That by reason of the foregoing, plaintiff FREDERICK FELICIEN was forced

to undergo medical treatment, incurred medical expenses, suffered disfigurement, disability,

pain and suffering, injury, mental anguish, loss of enjoyment of life, loss of dignity, shock, and

terror.

          98.    At all times herein mentioned, as a result of the foregoing, plaintiff

FREDERICK FELICIEN was damaged in a sum which exceeds the jurisdictional limits of all

lower Courts, as well as punitive damages pursuant to Public Health Law § 2801-d(2),

attorneys’ fees pursuant to Public Health Law § 2801-d(6) and costs.

          99.    This action falls within exceptions to Article 16 of the C.P.L.R.

                      AS AND FOR A SIXTH CAUSE OF ACTION
           AS TO WORKMEN’S CIRCLE MULTICARE CENTER FOR NEGLIGENCE

          100.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the complaint marked and designated 1. through 99., inclusive, with the

same force and effect as if hereafter set forth at length.

          101.   At   all   times   herein    mentioned      defendant WORKMEN’S          CIRCLE

MULTICARE CENTER, owed a duty to plaintiff FREDERICK FELICIEN to protect his

nursing home resident’s right pursuant to Public Health Law § 2801-d and as enumerated in

Public Health Law § 2803-c.
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 20 of 23


       102.     At   all   times   herein   mentioned,     defendant WORKMEN’S          CIRCLE

MULTICARE CENTER, owed a duty to plaintiff FREDERICK FELICIEN to hire, retain,

train and supervise employees and independent contractors, both licensed and unlicensed, so

that such employees and independent contractors delivered care and services to plaintiff

FREDERICK FELICIEN in a reasonably safe and beneficial manner.

       103.     At   all   times   herein   mentioned,     defendant WORKMEN’S          CIRCLE

MULTICARE CENTER, had a statutory obligation to protect the nursing home resident’s

rights of plaintiff FREDERICK FELICIEN as set forth in Public Health Law § 2803-c and to

provide reasonable care under the circumstances.

       104.     At   all   times   herein   mentioned,     defendant WORKMEN’S          CIRCLE

MULTICARE CENTER, negligently breached their duties owed to plaintiff FREDERICK

FELICIEN by statute and common-law.

       105.     At all times herein mentioned, as a result of the foregoing acts and/or omissions,

plaintiff FREDERICK FELICIEN was subject to defendant WORKMEN’S CIRCLE

MULTICARE CENTER’s negligence, causing plaintiff to be forced to undergo medical

treatment, incur medical expenses, disability, pain and suffering, mental anguish, loss of

enjoyment of life, and loss of dignity.

       106.     At all times herein mentioned, as a result of the foregoing, plaintiff

FREDERICK FELICIEN was damaged in a sum which exceeds the jurisdictional limits of all

lower Courts.

       107.     This action falls within exceptions to Article 16 of the C.P.L.R.
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 21 of 23


                       AS AND FOR A SEVENTH CAUSE OF ACTION
                 AS TO NEW YORK-PRESBYTERIAN LAWRENCE HOSPITAL

       108.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the complaint marked and designated 1. through 107., inclusive, with the

same force and effect as if hereafter set forth at length.

       109.    Defendant, NEW YORK-PRESBYTERIAN LAWRENCE HOSPITAL prior

to granting or renewing employment of the doctors, nurses, residents, medical staff and others

involved in plaintiffs’ care failed to investigate the qualifications, competence, capacity,

abilities and capabilities of said defendants, doctors, nurses, residents, medical staff and others,

including but not limited to obtaining the following information: patient grievances, negative

health care outcomes, incidents injurious to patients, medical malpractice actions commenced

against said persons, including the outcome thereof, any history of association, privilege and/or

practice at other institutions, any discontinuation of said association, employment, privilege

and/or practice at said institution, and any pending professional misconduct proceedings in this

State or another State, the substance of the allegations in such proceedings and any additional

information concerning such proceedings and the findings of such proceedings and the hospital

failed to make sufficient inquiry of doctors, physicians, residents, physicians’ assistants, nurses

and other staff which should and did have information relevant to the capacity, capability,

ability and competence of said persons rendering treatment.

       110.    Had defendant, NEW YORK-PRESBYTERIAN LAWRENCE HOSPITAL

made the above stated inquiry, or in the alternative, had defendant reviewed and analyzed the

information obtained in a proper manner, employment would not have been granted and/or

renewed.
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 22 of 23


       111.    Defendant, NEW YORK-PRESBYTERIAN LAWRENCE HOSPITAL was

additionally negligent in making, or failing to make, rules and regulations for, plaintiff’s

conditions and failed to supervise, the treatment of the plaintiff.

       112.    The amount of damages sought exceeds the jurisdiction of all lower courts which

would otherwise have jurisdiction.

       113.    This action falls within exceptions to Article 16 of the C.P.L.R.

       WHEREFORE, plaintiff FREDERICK FELICIEN, by his attorneys, MERSON

LAW, PLLC, hereby demand judgment against the defendants in the amount of TWENTY

MILLION DOLLARS ($20,000,000.00) compensatory damages for plaintiff FREDERICK

FELICIEN, together with the costs and disbursements of this action and the interest imposed

thereon, and any other relief that this Court deems just and proper.

       Dated: New York, New York
              December 14, 2020

                                                       MERSON LAW, PLLC


                                               By: _______________________________
                                                      Jordan K. Merson, Esq. (JM-7939)
                                                      Attorney for Plaintiff
                                                      950 Third Ave., 18th Floor
                                                      New York, New York 10022
                                                      (212) 603-9100
                                                      jmerson@mersonlaw.com


TO:
UNITED STATES OF AMERICA
86 Chambers Street
New York, NY 10007

WORKMEN'S CIRCLE MULTICARE CENTER
3155 Grace Ave.
Bronx, NY 10469

MICHAEL VITTI, M.D.
1 Carriage Hill Rd.
White Plains, NY 10604
Case 1:20-cv-10561-MKV Document 1 Filed 12/14/20 Page 23 of 23


MOHAMED MUSSA, M.D.
20 Hammond Pond Pkwy., Apt. 305
Chestnut Hill, MA 02467

LARISA SHPITALNIK, M.D.
2409 84th St., Apt. D2
Brooklyn, NY 11214

JOSEPH A. DELLOLIO, D.P.M.
12 Hartford Ln.
White Plains, NY 10603

JOSEPH A. DELLOLIO, D.P.M., P.C.
4362 White Plains Rd.
Bronx, NY 10466

NEW YORK-PRESBYTERIAN LAWRENCE HOSPITAL
55 Palmer Ave.
Bronxville, NY 10708
